Citation Nr: 1504662	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  06-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

An April 2005 rating decision granted service connection for PTSD, and assigned a 70 percent initial rating, effective February 3, 1995.  A RO Decision Review Officer's rating decision in December 2005 granted an earlier effective date of May 11, 1994, for the award of service connection for PTSD, and assigned a 100 percent initial rating, effective May 11, 1994.

In a March 2011 decision, the Board granted an effective date of July 8, 1986, for the grant of service connection for PTSD and remanded the matter as to the rating to be assigned from July 8, 1986, through May 10, 1994, as the rating period prior to May 11, 1994, had yet to be rated by the Agency of Original Jurisdiction (AOJ).  A June 2011 rating decision assigned a 50 percent initial rating, effective from July 8, 1986, to May 10, 1994.  Thereafter, a May 2012 rating decision awarded a temporary total hospitalization rating pursuant to 38 C.F.R. § 4.29 effective from May 1, 1992, through June 30, 1992, and continued a 50 percent rating from July 1, 1992 through May 9, 1994.  As of May 10, 1994, a 100 percent schedular rating was assigned for PTSD.

A November 2013 Board decision a 70 percent rating for PTSD from July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994.  In addition, the Board concluded that the Veteran had not argued, and the record did not show that the Veteran's PTSD made him totally unemployable and that a claim for TDIU was not raised by the record.  The Veteran appealed to the United States Court of Appeals for Veterans Claims. Pursuant to a July 2014 Joint Motion for Partial Remand, the Court, in an August 2014 Order, remanded that part of the Board's decision for actions consistent with the terms of the Joint Motion to the extent that the Board denied an initial rating in excess of 70 percent for PTSD for the periods on appeal and did not adjudicate a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal as to the remaining issue was dismissed.

In December 2014, the Board received from the Veteran additional Social Security Administration records, to include pertinent medical records.  Later that same month, the Veteran's representative sent a waiver of initial RO consideration of the submitted records.  


FINDINGS OF FACT

From July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994, PTSD made the Veteran demonstrably unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating from July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to February 3, 1988); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective February 3, 1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Initially, the Board notes that PTSD was added to VA's rating schedule on April 11, 1980.  45 Fed. Reg. 26,326 (1980).  Diagnostic Code 9411, as in effect prior to February 3, 1988, provided for a 70 percent rating when the ability to establish and maintain effective or favorable relationships with people was seriously impaired . The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the individual was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to February 3, 1988).

Effective February 3, 1988, the schedular criteria to rate psychiatric disorders were revised.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  However, the criteria for a 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

For a 100 percent rating, both before and after February 3, 1988, the criteria were that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities (such as fantasy, confusion, panic, and explosions of aggressive energy) resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988 & 1995). 

The General Rating Formula for Psychoneurotic Disorders as in effect prior to November 7, 1996, provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Note (1) (1995).

The terms considerable and severe in 38 C.F.R. § 4.132 were quantitative in nature.  Hood v. Brown, 4 Vet. App. 301 (1993).  Considerable was to be construed as rather large in extent or degree.  VAOPGCPREC 9-93 (1993), 59 Fed. Reg. 4752 (1994).  The Board is bound by that interpretation of the term considerable.  38 U.S.C.A. § 7104(c) (West 2014).

Each of these three bases in the rating criteria constitutes an independent basis for granting a 100 percent schedular rating.  Thus, if the impairment resulting from PTSD meets any one of the three independent criteria required for a 100 percent rating, a 100 percent rating shall be awarded.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, amendments were made to the criteria used in rating mental disorders, which includes PTSD.  A claim for rating PTSD would be rated under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective prior to November 7, 1996; and 38 C.F.R. § 4.130, Diagnostic Code 9411, effective as of November 7, 1996.  Generally, in a claim for a higher or increased rating, where the rating criteria are amended during the course of the appeal, VA must consider both the former and the current schedular criteria, although only the amended version may be applied as of its effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014).  Because the questions at issue are for higher initial ratings than the 70 percent rating assigned from July 1986 to April 1992 and from July 1992 to May 1994, only the prior rating criteria for mental disorders are applicable, and the current criteria cannot be applied because the rating period being considered is prior to the effective date of those regulatory changes.

The pertinent evidence includes a July 1986 private evaluation from the Veteran's counselor documenting severe depression, mood swings, paranoia, violent outbursts, insomnia, obsessional thoughts, isolationist behavior, suicidal and fatalistic feelings, homicidal ideation, an inability to maintain stable employment for the past several years, and a volatile and unstable marital history.  

In a March 1989 letter, the Veteran's counselor, L.S. Brewster, MSW/CSW, stated that she began working with the Veteran in March 1986.  His symptoms are flashbacks of military experiences, severe rage reactions, auditory flashbacks of hearing the enemy, severe depression, mood swings, paranoia regarding the American public persecuting him regarding his military involvement, violent outbursts, insomnia, obsessional thoughts concerning herbicide exposure, isolationary behavior, feeling of "still being over there" brought up by stimuli reminding him of military experiences, obsessional thoughts about his military day to day life, suicidal and fatalistic feelings regarding his life and place in society, a "feeling of not belonging in American society," an inability to maintain stable employment since discharge from service, and a total inability to work since 1980.  The counselor continued that the Veteran's work history was one of being volatile.  He worked at approximately thirty-five different jobs from 1972 until 1980 when his functioning became so impaired that he was not able to work any longer.   Most of his jobs lasted no longer than three months and he left the jobs due to stress and problems interacting with fellow employees.  The one job position that the Veteran was able to stay at for nine months was as a truck driver where he was isolated from people on a day to day basis.  However, that eventually ended due to strenuous relationships between the Veteran, his employer, and the Union.  The Veteran continued to increase his isolation which was affecting every aspect of his life functioning, to include an inability to maintain employment.  

A June 1989 VA examination report shows that the Veteran complained of violent dreams, rage, irritability, interrupted sleep, anxiety, anger, intrusive thoughts of service, and reoccurring dreams and nightmares of service.  The Veteran stated that he had never held a job for more than a few months since 1972.  The examiner noted highly repetitious and circumstantial narrative, but no psychotic thinking, hallucinations, or delusions.  The examiner stated that the Veteran's social adjustment was moderately impaired and his vocational adjustment was severely impaired. 

A July 1989 private medical record notes some circumstantial thinking.  The Veteran tended to view relationships as adversarial or untrustworthy.   He preferred solitude.  He appeared overly obsessed with violence and mutilation.  He had "rage attacks."  The Veteran could not control his anger, especially around his wife and kids, and he directed anger at them.  Also, he had "spells" for five to ten minutes where he "blanks out" or had thoughts about war.  A neurological impairment was ruled out.  

A December 1993 VA psychological evaluation found that the Veteran was alert and oriented with normal range of affect.  Thought process was coherent, but tangential at times. Insight and judgment were fair.  The Veteran reported that he socially isolated and was anxious in crowds or traffic jams and complained of irritability.  The psychologist noted that his mood ranged from animated to depressed and apathetic.

In a March 2013 letter from the Veteran's former spouse, she stated that she was married to the Veteran from 1975 to 1995 and during that period she observed that the Veteran spent most of his waking hours isolated in the bedroom.  He would not engage with the family.  If family members came into the bedroom, he became angry and disruptive, to including throwing things and yelling and screaming.  The Veteran insisted on eating in the bedroom.  He would not interact with the family on holidays and would become enraged at inconsequential things such as not having batteries for a camera.  Whenever people other than the immediate family came into the house, the Veteran would become stressed and he get agitated and angry.  He was frequently enraged and out of control, throwing things, destroying furniture, and breaking down doors.  The Veteran became angry in public and that contributed to his isolation at home.  The Veteran did not sleep through the night.  The Veteran constantly talking about service.  He had difficulty staying on course when talking or reading and had difficulty concentrating when he was spoken to.  She stated she frequently had to "bring him back to square one and remind him what he was talking about."  

The Board believes that viewed collectively the evidence shows the Veteran was demonstrably unable to obtain or retain employment for the periods from July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994.  The Veteran was clearly more than severely or considerably impaired during those periods as demonstrated in the medical evidence discussed and the statement from the Veteran's former spouse.  The Board believes that evidence weighs significantly against employability on account of the psychiatric disability.  There is no substantial or persuasive evidence that the Veteran could work gainfully despite the psychiatric disability and there is no evidence that his inability to work was due to any other cause that the psychiatric disability.  Accordingly, the Board concludes that the Veteran's PTSD symptomatology made him demonstrably unable to obtain or retain employment from July 8, 1986, to April 30, 1992, and from July 1, 1992, to May 10, 1994, and that he warranted a 100 percent schedular rating during those periods.  

Lastly, the Board notes that the Veteran has alleged an inability to retain employment due to service-connected PTSD.  A claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  However, the Board is granting a 100 percent disability rating for the Veteran's service-connected PTSD during the entire periods on appeal.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU, although raised, need no longer be addressed.  Bradley v. Peake, 22 Vet. App. 280 (2008).




ORDER

Entitlement to a 100 percent rating for PTSD from July 8, 1986, through April 30, 1992, and from July 1, 1992, to May 10, 1994, is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


